Citation Nr: 1507841	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to September 1972.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The Veteran had a hearing before the Board in December 2014 and the transcript is of record.

In May 2007 the Veteran filed a statement seeking to reopen his claim.  Since that statement was received within the appeal period, clearly evidenced disagreement with the decision, and identified the rating decision and issue being appealed, the Board finds that the May 2007 statement constitutes a Notice of Disagreement.  See 38 C.F.R. § 20.201 (2014).  Therefore, the appeal stems from the April 2007 rating decision and it is not a case of new and material evidence being needed to reopen a previously denied final decision.

The Board notes that the Veteran is primarily claiming entitlement to service connection for PTSD related to combat experiences in Vietnam.  Regardless of his contentions, the Board concludes any and all psychiatric diagnoses reasonably raised by the record are encompassed by the Veteran's PTSD appeal stemming from the March 2009 denial.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA outpatient treatment records do reasonably raise other psychiatric diagnoses, to include depression, anxiety, and general adjustment disorder. Accordingly, the issue has been appropriately phrased above.

The issues of entitlement to increased ratings for diabetes mellitus, type II, with erectile dysfunction, right upper extremity peripheral neuropathy, tinnitus, hearing loss, and hypertension and the issue of entitlement to service connection for a vision disorder have been raised by the record in a June 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Initially, the Board notes the Veteran's claim was last adjudicated by the RO in an August 2014 Supplemental Statement of the Case (SSOC).  Since that time, additional VA outpatient treatment records were received through November 2014 indicating continued complaints of depression and anxiety.  Also received, was a statement dated September 2014 from the Veteran's ex-wife noting symptoms she observed since his separation from the military.  At the Veteran's hearing before the Board, he submitted a statement detailing in-service combat exposure while in Vietnam.  He waived local jurisdictional review of this statement, but it does not appear he waived local jurisdictional review of any and all evidence received since the August 2014 SSOC.  Since it is necessary to remand this claim for other reasons, the AMC is directed to ensure all evidence is considered since the last August 2014 SSOC in readjudicating this claim.

As indicated above, the Veteran's claim has been denied in the past and currently due to ambiguous medical evidence regarding whether the Veteran has a current diagnosis.  On the one hand, VA outpatient treatment records reflect diagnoses and treatment for depression, anxiety, adjustment disorder, and PTSD, but on the other hand, these records are ambiguous as to whether these diagnoses are tentative or definitive.  The Veteran was asked to appear for a thorough psychiatric evaluation in 2007 after repeat depression screenings were positive.  It was unclear if the Veteran had depression, an adjustment disorder, dysthymic disorder, or PTSD.  The Veteran did not show up for this April 2007 psychiatric evaluation.

Subsequent VA outpatient treatment records indicate the Veteran went to PTSD group therapy in 2008 and 2009 and there are records indicating a diagnosis of an adjustment disorder with depressed mood.  In contrast, more recent VA outpatient treatment records from 2011 to 2014 merely indicate complaints of depression, with no desire to see a psychiatrist.  The Veteran testified before the Board that he does not currently receive any psychiatric treatment.  

Records associated with the Veteran's award of SSA disability benefits includes a psychiatric evaluation dated November 2006.  At that time, the Veteran was diagnosed with PTSD and major depression related to his history of combat exposure as well as his recent separation from his spouse, loss of work, and social isolation.

The Veteran was afforded a VA examination in October 2010 where the examiner declined rendering a diagnosis.  Indeed, the examiner noted the 2007 psychological evaluations themselves concede the "majority of the assessments [done] do not support the presence of symptoms distress, and difficulty functioning that would be consistent with the diagnosis of PTSD."  The examiner, however, did not reconcile the lack of any psychiatric diagnosis with the evidence of record noting various psychiatric diagnoses.  Rather, the examiner seems to have focused mainly on whether the Veteran had symptoms warranting a diagnosis of PTSD. 

The medical records as a whole note the Veteran's history of combat exposure in Vietnam as a major complaint of the Veteran.  Additionally, however, VA outpatient treatment records also emphasize the Veteran's lack of coping with retirement, the separation and ultimate divorce from his wife, and overall social isolation as significant factors.  It is currently unclear if the Veteran has a chronic psychiatric, definitive diagnosis and, if so, whether the diagnosis is related to military factors versus post-military factors.  For these reasons, a new VA examination is necessary.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from November 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA medical records from November 2014 to the present.  All efforts to obtain VA records should be fully documented.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate psychiatric VA examination to determine the nature and etiology of any and all psychiatric disorders found, to include PTSD, depression, adjustment disorder, and anxiety disorder.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  

Based on the examination and review of the records, the examiner should identify all acquired psychiatric diagnoses found and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis was incurred in, aggravated by, or otherwise attributable to the Veteran's military service in light of the Veteran's described events, stressors, and symptoms pre-service, in service, and since service.  The examiner is informed that the Veteran's service in the country of Vietnam from 1968 to 1970 is confirmed in his military records.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.   

The examiner must provide a complete rationale for any opinion expressed resolving, to the extent possible, conflicting evidence in the record.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC) considering all evidence since the last August 2014 SSOC. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


